EXHIBIT 10.2

SECOND AMENDMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED FACILITY B CREDIT AGREEMENT
("Second Amendment"), dated as of November 7, 2001, is entered into by and among
CROWN PACIFIC LIMITED PARTNERSHIP, a Delaware limited partnership (the
"Company"), BANK OF AMERICA, N.A., as letter of credit issuing bank and agent
for itself and the Banks (the "Agent"), and those financial institutions parties
to the Agreement (collectively, the "Banks") signatory hereto.

 


RECITALS

 

A.            The Company, the Banks, and the Agent are parties to an Amended
and Restated Credit Agreement dated as of December 1, 1999, pursuant to which
the Agent and the Banks have extended certain credit facilities to the Company,
as amended by that certain First Amendment to Amended and Restated Facility B
Credit Agreement dated as of April 20, 2001 and that certain Temporary Waiver to
Amended and Restated Facility B Credit Agreement (as so amended, the
"Agreement").

 

B.            The Company, the Banks, and the Agent now hereby wish to amend the
Agreement in certain respects, all as set forth in greater detail below.

 

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.             Defined Terms.  Unless otherwise defined herein, capitalized
terms used herein shall have the meanings, if any, assigned to them in the
Agreement.

 

2.             Amendments to the Agreement.

 

(a)           The definition of "Applicable Margin" set forth in Section 1.1 of
the Agreement is hereby deleted in its entirety, and a new definition of
"Applicable Margin" in the form of the definition of "Applicable Margin" set
forth on Exhibit A hereto is substituted therefor.

 

(b)           The definition of "EBITDA" set forth in Section 1.1 of the
Agreement is hereby deleted in its entirety, and a new definition of "EBITDA" in
the form of the definition of "EBITDA" set forth on Exhibit A hereto is
substituted therefor.

 

(c)           The definition of "Loan" set forth in Section 1.1 of the Agreement
is hereby deleted in its entirety, and a new definition of "Loan" in the form of
the definition of "Loan" set forth on Exhibit A hereto is substituted therefor.

 

(d)           The definition of "Net Proceeds" set forth in Section 1.1 of the
Agreement is hereby deleted in its entirety, and a new definition of "Net
Proceeds" in the form of the definition of "Net Proceeds" set forth on Exhibit A
hereto is substituted therefor.

 

(e)           The definition of "Senior Note Agreements" set forth in
Section 1.1 of the Agreement is hereby deleted in its entirety, and a new
definition of "Senior Note Agreements" in the form of the definition of "Senior
Note Agreements" set forth on Exhibit A hereto is substituted therefor.

 

(f)            The definition of "Senior Notes" set forth in Section 1.1 of the
Agreement is hereby deleted in its entirety, and a new definition of "Senior
Notes" in the form of the definition of "Senior Notes" set forth on Exhibit A
hereto is substituted therefor.

 

(g)           A new definition of "Collateral Base" in the form of the
definition of "Collateral Base" set forth on Exhibit A hereto is added to
Section 1.1 of the Agreement in appropriate alphabetical order.

 

(h)           A new definition of "Make–Whole Amount" in the form of the
definition of "Make–Whole Amount" set forth on Exhibit A hereto is added to
Section 1.1 of the Agreement in appropriate alphabetical order.

 

(i)            A new definition of "1997 Senior Note Agreement" in the form of
the definition of "1997 Senior Note Agreement" set forth on Exhibit A hereto is
added to Section 1.1 of the Agreement in appropriate alphabetical order.

 

(j)            A new definition of "1997 Senior Notes" in the form of the
definition of "1997 Senior Notes" set forth on Exhibit A hereto is added to
Section 1.1 of the Agreement in appropriate alphabetical order.

 

(k)           A new definition of "Restricted Subsidiary" in the form of the
definition of "Restricted Subsidiary" set forth on Exhibit A hereto is added to
Section 1.1 of the Agreement in appropriate alphabetical order.

 

(l)            A new definition of "Second Amendment Effective Date" in the form
of the definition of "Second Amendment Effective Date" set forth on Exhibit A
hereto is added to Section 1.1 of the Agreement in appropriate alphabetical
order.

 

(m)          A new definition of "Senior Funded Debt" in the form of the
definition of "Senior Funded Debt" set forth on Exhibit A hereto is added to
Section 1.1 of the Agreement in appropriate alphabetical order.

 

(n)           Subsection (a) of Section 2.1 of the Agreement is hereby deleted
in its entirety, and a new subsection (a) of Section 2.1 in the form of the
subsection (a) of Section 2.1 set forth on Exhibit A hereto are substituted
therefor.


 

(o)           Subsections (a) and (b) of Section 2.7 of the Agreement are hereby
deleted in their entireties, and new subsections (a) and (b) of Section 2.7 in
the form of the subsections (a) and (b) of Section 2.7 set forth on Exhibit A
hereto are substituted therefor.

 

(p)           Section 8.2 of the Agreement is hereby deleted in its entirety,
and a new Section 8.2 in the form of the Section 8.2 set forth on Exhibit A
hereto is substituted therefor.

 

(q)           Section 8.4 of the Agreement is hereby deleted in its entirety,
and a new Section 8.4 in the form of the Section 8.4 set forth on Exhibit A
hereto is substituted therefor.

 

(r)            Section 8.15 of the Agreement is hereby deleted in its entirety,
and a new Section 8.15 in the form of the Section 8.15 set forth on Exhibit A
hereto is substituted therefor.

 

(s)           A new Section 8.17 in the form of Section 8.17 set forth on
Exhibit A hereto is added to the Agreement immediately succeeding existing
Section 8.16 thereof.

 

(t)            A new Schedule 2.7 in the form of Schedule 2.7 hereto is added to
the Agreement.

 

(u)           A new Schedule 8.2(f)(ii) in the form of Schedule 8.2(f)(ii)
hereto is added to the Agreement.


3.             Representations and Warranties.  The Company hereby represents
and warrants to the Agent and the Banks, as of the Second Amendment Effective
Date (as defined below), as follows:

 

(a)           Upon giving effect to this Second Amendment as of the Second
Amendment Effective Date, no Default or Event of Default has occurred and is
continuing.

 

(b)           The execution, delivery and performance by the Company of this
Second Amendment have been duly authorized by all necessary corporate and other
action and do not and will not require any registration with, consent or
approval of, notice to or action by, any person (including any Governmental
Authority) in order to be effective and enforceable.  The Agreement as amended
by this Second Amendment constitutes the legal, valid and binding obligations of
the Company, enforceable against it in accordance with its terms, without
defense, counterclaim or offset except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors' rights generally or by equitable principles relating
to enforceability whether enforcement is sought in a proceeding at law or in
equity.

 

(c)           Upon giving effect to this Second Amendment as of the Second
Amendment Effective Date, all representations and warranties of the Company
contained in the Agreement and the Security Agreement (including those made only
as of the occurrence of the Collateral Event) are true and correct.

 

(d)           The Company is entering into this Second Amendment on the basis of
its own investigation and for its own reasons, without reliance upon the Agent
and the Banks or any other person.

 

4.             Certain Waivers.

 

The Banks hereby waive (i) compliance by the Company with the Indebtedness
Covenant for the fiscal quarter ended September 30, 2001 and (ii) the
requirements of Section 2.7 of the Credit Agreement with respect to any
disposition of property prior to the Second Amendment Effective Date other than
in respect of the property described on Schedule 5(d).  This is a one-time
waiver and is granted only for the limited purposes set forth herein and shall
be effective only in the specific circumstances provided for above and only for
the purposes for which given.

 

5.             Second Amendment Effective Date.  This Amendment will become
effective on November 7, 2001 or the first Business Day thereafter as of which
each of the following conditions precedent has been satisfied (the "Second
Amendment Effective Date"):

 

(a)           The Agent has received from the Company and the Required Banks a
duly executed original or facsimile counterpart of this Amendment (any such
facsimiles to be promptly followed by the originals thereof).

 

(b)           The "Second Amendment Effective Date" as defined in the Second
Amendment to the Amended and Restated Credit Agreement of even date herewith has
occurred or is occurring contemporaneously as of the Second Amendment Effective
Date hereunder.

 

(c)           The Agent has received an opinion of Andrews & Kurth LLP, as
counsel to the Company and the Partner Entities addressed to the Agent and the
Banks, in form and substance reasonably satisfactory to the Required Banks.

 

(d)           The Company shall have paid to the Agent an amount equal to
$8,000,000 representing the aggregate Net Proceeds received by the Company and
its Subsidiaries prior to the Second Amendment Effective Date from the
dispositions of property described on Schedule 5(d), such Net Proceeds to be
applied to the prepayment of the Facility B Loans in the manner described in
Section 2.7(a) of the Agreement, as amended by this Second Amendment.

 

(e)           The Company shall have paid to the Agent, for the account of each
Bank that has executed a counterpart of this Amendment and delivered (by hard
copy or facsimile) the same to the Agent or its counsel by 5:00 p.m. (Charlotte,
North Carolina time) on the date hereof, a nonrefundable amendment fee in an
amount equal to such Bank's Commitment multiplied by 0.50%; which amounts the
Company hereby covenants to pay to the Agent for the account of such Banks on
demand.

 

(f)            The Company shall have paid all of the fees and other amounts due
and payable to Banc of America Securities LLC ("BAS"), including, without
limitation, the fees set forth in that certain Engagement Letter dated as of
August 28, 2001, between the Company and BAS.


6.             Reservation of Rights.  The Company acknowledges and agrees that
the execution and delivery by the Agent and the Banks of this Second Amendment
shall not be deemed to create a course of dealing or otherwise obligate the
Agent or the Banks to enter into similar amendments under the same or similar
circumstances in the future.

 

7.             Miscellaneous.

 

(a)           Except as herein expressly amended or waived, all terms, covenants
and provisions of the Agreement are and shall remain in full force and effect
and all references therein to such Agreement shall henceforth refer to the
Agreement as amended or waived by this Second Amendment.  This Second Amendment
shall be deemed incorporated into, and a part of, the Agreement.

 

(b)           This Second Amendment shall be binding upon and inure to the
benefit of the parties hereto and thereto and their respective successors and
assigns.  No third party beneficiaries are intended in connection with this
Second Amendment.

 

(c)           This Second Amendment shall be governed by and construed in
accordance with the law of the State of California.

 

(d)           This Second Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument.

 

(e)           This Second Amendment, together with the Agreement, contains the
entire and exclusive agreement of the parties hereto with reference to the
matters discussed herein and therein.  This Second Amendment supersedes all
prior drafts and communications with respect thereto.  This Second Amendment may
not be amended except in accordance with the provisions of Section 11.1 of the
Agreement.

 

(f)            If any term or provision of this Second Amendment shall be deemed
prohibited by or invalid under any applicable law, such provision shall be
invalidated without affecting the remaining provisions of this Second Amendment
or the Agreement, respectively.

 

(g)           Company confirms its obligations under Section 11.4(a) of the
Agreement to reimburse the Agent for all costs and expenses including reasonable
attorneys' fees and expenses incurred by the Agent in connection with this
Second Amendment.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Second
Amendment as of the date first above written.


 

 

 

 

 

CROWN PACIFIC LIMITED PARTNERSHIP

 

 

 

 

 

By:

CROWN PACIFIC MANAGEMENT
LIMITED PARTNERSHIP,

 

 

its General Partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as Agent, a Bank, the Swingline Bank and the Issuing Bank

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

UNION BANK OF CALIFORNIA, N.A.,

 

 

as Syndication Agent and as a Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

,

BANK OF MONTREAL

 

 

as Co-Agent and as a Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

 

as Co-Agent and as a Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ABN AMRO BANK, N.V.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BNP PARIBAS (Successor in Interest to Paribas)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

FIRST UNION NATIONAL BANK

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

BANK HAPOALIM, B.M.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 


 

 

Exhibit A

 

                                "Applicable Margin" means, in respect of all
Loans outstanding on any date, a per annum rate equal to 3.50% for Offshore Rate
Loans and 2.50% for Base Rate Loans.

 

"Collateral Base" means, at any time, the sum of (i) 85% of the aggregate book
value of accounts receivable (other than stumpage receivables) of the Company
and its Subsidiaries on a consolidated basis plus (ii) 60% of the aggregate book
value of inventory of the Company and its Subsidiaries on a consolidated basis,
all as determined in accordance with GAAP applied on a basis consistent with the
Company's consolidated financial statements as at December 31, 2000.

 

"EBITDA" means, for any period, and determined in accordance with GAAP for the
Company and its Subsidiaries on a consolidated basis, an amount equal to the sum
of (i) consolidated net income (or net loss) for such period, plus (ii) all
amounts treated as expenses for depreciation, depletion and interest and the
amortization of intangibles of any kind to the extent included in the
determination of such consolidated net income (or loss) for such period, plus
(iii) all accrued taxes on or measured by income to the extent included in the
determination of such consolidated net income (or loss) for such period;
provided, however, that EBITDA shall be computed for these purposes without
giving effect to extraordinary items.

 

"Loan" has the meaning specified in subsection 2.1 and may be a Base Rate Loan
or an Offshore Rate Loan (each a "Type" of Loan).  The term "Loan" and "Facility
B Loan" are used herein interchangeably.

 

"Make–Whole Amount" shall have the meaning assigned to such term in the Senior
Note Agreements as in effect on the Second Amendment Effective Date.

 

"Net Proceeds" means the gross proceeds of the disposition or sale of property,
less (i) all reasonable expenses incurred in connection with such disposition or
sale of such property and (ii) with respect to the harvesting of excess timber
by the Company or any of its Subsidiaries pursuant to Section 8.4, all
reasonable expenses properly allocable to the such harvesting of excess timber
and other costs incidental thereto.

 

"1997 Senior Note Agreement" means the Note Agreement dated as of
December 15, 1997, providing for the issuance and sale by the Company of the
1997 Senior Notes to the purchasers listed in the schedule of purchasers
attached thereto as Schedule I.

 

"1997 Senior Notes" means those certain senior promissory notes in the aggregate
principal amount of $91,000,000 issued and sold pursuant to the 1997 Senior Note
Agreement.

 

"Restricted Subsidiary" shall have the meaning assigned to such term in the
Senior Note Agreements as in effect on the Second Amendment Effective Date.

 

"Second Amendment Effective Date" shall have the meaning assigned to such term
in Section 5 of the Second Amendment to the Agreement dated as of
November 7, 2001.

 

"Senior Funded Debt" shall have the meaning assigned to such term in the Senior
Note Agreements as in effect on the Second Amendment Effective Date.

 

"Senior Note Agreements" means the 1994 Senior Note Agreement, the 1995 Senior
Note Agreement, the 1996 Senior Note Agreement and the 1997 Senior Note
Agreement.

 

"Senior Notes" means the 1994 Senior Notes, the 1995 Senior Notes, the 1996
Senior Notes and the 1997 Senior Notes.

 

2.1           Amounts and Terms of Commitments.

 

(a)           Each Bank severally agrees, on the terms and conditions set forth
herein, to make loans to the Company (each such loan, a "Syndicated Loan") from
time to time on any Business Day during the period from the Closing Date to the
Revolving Termination Date, in an aggregate amount not to exceed at any time
outstanding the amount set forth on Schedule 2.1 under the heading "Commitment"
(such amount, as the same may be reduced under Sections 2.5 or 2.7 or as a
result of one or more assignments under Section 11.8, the Bank's "Commitment");
provided, however, that, after giving effect to any Borrowing of Syndicated
Loans, the Effective Amount of all outstanding Syndicated Loans and Swingline
Loans and the Effective Amount of all L/C Obligations (1) shall not exceed
$40,000,000 and (2) shall not at any time exceed the Aggregate Commitment; and
provided further, that the Effective Amount of the Syndicated Loans of any Bank
plus such Bank's participation in the Effective Amount of all Swingline Loans,
if any, and all L/C Obligations shall not at any time exceed such Bank's
Commitment.  Within the limits of each Bank's Commitment, and subject to the
other terms and conditions hereof, the Company may borrow under this
Section 2.1, prepay under Section 2.6 and reborrow under this Section 2.1.  This
amendment and restatement of the 1996 Facility B Credit Agreement shall not be
deemed a repayment, satisfaction, cancellation, or novation of the loans
outstanding thereunder or any other obligations of the Company under the 1996
Facility B Credit Agreement or any of the "Loan Documents" (as defined therein),
which shall instead continue and constitute Obligations hereunder and under the
other Loan Documents; provided, however, that upon the Closing Date, all
outstanding "Loans" under and as defined in the 1996 Facility B Credit
Agreement, subject to Section 4.4 thereof, shall be prepaid in full with the
proceeds of Loans hereunder or from other funds.


 

2.7           Mandatory Prepayments of Loans; Mandatory Commitment Reductions.

 

(a)           Mandatory Prepayments.

 

(i)            (A)          Promptly following receipt thereof, the Company
shall prepay the Facility B Loans with the first $27,500,000 (including, without
limitation, the $8,000,000 payment required by Section 5(d) of the Second
Amendment to the Agreement dated as of November 7, 2001) of Net Proceeds not
subject to ratable sharing with the holders of Senior Notes and other Senior
Funded Debt (other than the Facility A Loans and the Facility B Loans) in
accordance with the terms of Section 4.10(a)(2)(iii)(A)(y) of the Senior Note
Agreements as in effect on the Second Amendment Effective Date and received by
the Company or any of its Subsidiaries from the disposition of any property
described on Schedule 2.7 in a transaction permitted by subsection 8.2(f).

 

(B)           Promptly following the consummation of a disposition of property
permitted by subsection 8.2(f) or the harvesting of excess timber by the Company
or any of its Subsidiaries pursuant to Section 8.4, the Company shall prepay the
Facility B Loans with the portion, if any, of the Net Proceeds of such
disposition or such excess harvest that is required to be applied to the
prepayment of the Facility B Loans in accordance with the terms of
Section 4.10(a)(2)(iii)(A)(y) or Section 4.12(ii)(A)(y), as applicable, of the
Senior Note Agreements as in effect on the Second Amendment Effective Date.

 

(C)           Prepayments to be made pursuant to this subsection 2.7(a)(i) shall
be applied, first, to prepay any Base Rate Syndicated Loans, second, to prepay
Swingline Loans, and, third, at the Company's option, to Cash Collateralize
(which cash collateral shall be applied on the maturity date of their Interest
Periods to prepay then outstanding Offshore Rate Loans in the order of their
maturities) or to prepay any Offshore Rate Loans then outstanding (in the order
of the maturity of their Interest Periods).

 

(D)          Notwithstanding any provision to the contrary contained in this
Agreement, no prepayment of the Facility B Loans shall be required if and to the
extent that a different application of the net proceeds of any such disposition
of property is required under the terms of Section 4.10 or Section 4.12, as
applicable, of the Senior Note Agreements as in effect on the Second Amendment
Effective Date.

 

*****

 

(b)           Mandatory Commitment Reductions.

 

(i)            On each occasion that the Company or any of its Subsidiaries
shall be required to prepay the Facility B Loans pursuant to
subsection 2.7(a)(i)(B), the Aggregate Commitment shall be permanently reduced
by an amount equal to the lesser of (A) the amount by which the Aggregate
Commitment exceeds the Collateral Base at the time of such prepayment and
(B) the amount of such prepayment pursuant to subsection 2.7(a)(i)(B) minus the
amount of any Make–Whole Amount required to be paid to the holders of Senior
Notes pursuant to Section 5.2 of the Senior Note Agreements as in effect on the
Second Amendment Effective Date in connection with any related prepayment of
Senior Notes.

 

(ii)           No reduction in the Aggregate Commitment pursuant to Section 2.5
or subsection 2.7(b)(i) shall reduce the L/C Commitment unless and until the
Aggregate Commitment has been reduced to $10,000,000; thereafter, any reduction
in the Aggregate Commitment pursuant to Section 2.5 shall equally reduce the L/C
Commitment.

 

(iii)          At no time shall the Swingline Commitment exceed the Aggregate
Commitment, and any reduction of the Aggregate Commitment which reduces the
Aggregate Commitment below the then current amount of the Swingline Commitment
shall result in an automatic corresponding reduction of the Swingline Commitment
to the amount of the Aggregate Commitment, as so reduced, without any action on
the part of the Swingline Bank.

 

*****

 

8.2           Asset Dispositions.

 

The Company will not, and will not permit any of its Subsidiaries to, sell,
transfer, lease, contribute or otherwise convey, or grant options, warrants or
other rights with respect to, all or any part of its assets (including accounts
receivable and capital stock of Subsidiaries) to any Person, other than:

 

(a)           sales of timber, logs, lumber and other inventory in the ordinary
course of business for fair market value;

 

(b)           sales for fair market value of equipment, which is surplus,
worn-out or obsolete or no longer useful in the ordinary course of business;

 

(c)           [Intentionally omitted];

 

(d)           [Intentionally omitted];

 

(e)           exchanges of timberland for other timberland in the ordinary
course of business with Persons who are not Affiliates of the Company, if:

 

(i)            the timberland to be received in exchange is of at least an
equivalent fair market value to the timberland to be exchanged; and
(ii)           the timberland to be received in exchange is located in the
United States; and

 

(iii)          the aggregate fair market value of all such timberlands exchanged
shall not exceed $50 million in the aggregate.

 

provided, however, that any exchange permitted by this subsection 8.2(e) may be
in the form of a tax deferred exchange so long as such tax deferred exchange is
completed within 180 days;

 

(f)            dispositions for fair market value thereof of assets not
otherwise permitted hereunder to Persons who are not Affiliates of the Company
if:

 

(i)            at the time of such disposition no Default or Event of Default
exists or shall result from such disposition;

 

(ii)           the Agent shall have received a certificate from a Responsible
Officer in substantially the form of Schedule 8.2(f)(ii); and

 

(iii)          the Company shall comply with the requirements of
Section 2.7(a)(i) in respect of the Net Proceeds of such disposition;

 

provided, however, that no disposition of assets which would cause the aggregate
amount of timber owned by the Company and its Restricted Subsidiaries to be less
than 3.2 billion board feet shall be permitted under this subsection 8.2(f)
unless the aggregate amount of timber owned by the Company and its Restricted
Subsidiaries immediately prior to giving effect to such disposition is less than
3.3 billion board feet; and

 

(g)           [Intentionally omitted].

 

8.4           Harvesting Restrictions.

 

                The Company shall not, and shall not suffer or permit any of its
Subsidiaries to, in any calendar year, commencing with 2001, harvest timber or
sell standing timber on its or any Subsidiary's timberlands in excess of Planned
Volume for that year unless, within ten Business Days after the end of such
period, (i) the Company shall comply with the requirements of
Section 2.7(a)(i)(B) of the Facility A Credit Agreement in respect of the Net
Proceeds from such excess harvest (which shall be determined based upon the
average prices received on the sale of all timber harvested during such period
and a reasonable allocation of direct cash expenses incurred in connection with
the harvesting and sale of timber during such period) and (ii) the Agent shall
have received a certificate from a Responsible Officer in substantially the form
of Schedule 8.4.  "Planned Volume" shall mean for each calendar year 340,000,000
board feet of timber, as decreased for any year in which there is an Annual
Timber Decrease effective upon the Effective Date for such Annual Timber
Decrease by the same percentage that such Annual Timber Decrease represents as a
percentage of the inventory of standing timber owned by the Company and its
Subsidiaries at the end of the prior calendar year.  For purposes of the
foregoing:

 

"Annual Timber Decrease" shall mean, for any calendar year, the amount, in board
feet, by which the number of board feet of timber sold by the Company and its
Subsidiaries during such calendar year shall exceed the number of board feet of
timber acquired by the Company and its Subsidiaries during such calendar year.

 

"Effective Date" for any Annual Timber Decrease shall be July 1 of the calendar
year for which such Annual Timber Decrease occurs.

 

8.15         Minimum Cash Flow.

 

The Company shall not permit Cash Flow on the last day of any fiscal quarter
specified below to be less than the corresponding amount set forth below:

 

Fiscal Quarter End

 

Amount

December 31, 2001

 

$

45,000,000

March 31, 2002

 

$

47,500,000

June 30, 2002

 

$

47,500,000

September 30, 2002

 

$

55,000,000

 

8.17         Additional Restrictions.

 

Notwithstanding any provision to the contrary contained in the Agreement
(including, without limitation, the definition of "Operating Capacity
Acquisitions", "Capital Additions and Improvements", "Interim Capital
Transactions" and "Permitted Liens" appearing in Section 1.1 of the Agreement
and Sections 8.1, 8.3, 8.5, 8.6 and 8.16 of the Agreement), until the Facility A
Loans shall have been repaid in full and the Commitments under and as defined in
Facility A Credit Facility shall expired or been terminated:

 

(a)           consummate any Operating Capacity Acquisitions or Acquisition
otherwise permitted by Section 8.1(f) or (g);

 

(b)           directly or indirectly, make, create, incur, assume or suffer to
exist any Lien upon or with respect to any part of its property, whether now
owned or hereafter acquired, other than (i) Liens existing on property of such
Person on the Second Amendment Effective Date and (ii) Liens permitted by
Section 8.1(b), (c), (d), (e), (f), (g), (h) and (k);


 

(c)           merge, consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to or in favor of any Person;

 

(d)           purchase or acquire, or suffer, or make any commitment therefor,
any capital stock, equity interest, or any obligations or other securities of,
or any interest in, any Person, or make or commit to make any Acquisitions, or
make or commit to make any advance, loan, extension of credit or capital
contribution to or any other investment in, any Person including any Affiliate
of the Company, other than (i) loans and investments existing on the Second
Amendment Effective Date and (ii) loans and investments permitted by Section
8.5(a), (c) and (d);

 

(e)           create, incur assume, suffer to exist or otherwise become or
remain directly or indirectly liable with respect to any Indebtedness other than
(i) Indebtedness existing on the Second Amendment Effective Date and (ii)
obligations consisting of trade payables entered into in the ordinary course of
business on ordinary terms;

 

(f)            make any voluntary or optional payment or prepayment on or
redemption or acquisition for value of (including, without limitation, by way of
depositing with respect thereto money or securities before due for the purpose
of paying when due) the Senior Notes other than pro rata prepaymentsthereof with
the Loans and the Facility B Loans as permitted by subsection 2.7(a); or

 

(g)           amend, modify, supplement, waive or otherwise modify any of the
terms or provisions contained in the Senior Note Agreements.

 